Citation Nr: 1519328	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-25 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Orlando, Florida 


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in a non-VA facility on January 26, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 






INTRODUCTION

The Veteran had active military service from November 1966 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 determination from the Department of Veterans Affairs (VA) Medical Center (MC) in Orlando, Florida.  


FINDINGS OF FACT

1.  The Veteran received private in-patient medical care on January 26, 2013.  

2.  The Veteran is service connected for psychosis at 100 percent disabling. 

3.  The medical care the Veteran received on January 26, 2013 was for a condition of such nature that a prudent layperson would have reasonably expected that delay in treatment would have been hazardous to life or health.  

4. For the medical care the Veteran received on January 26, 2013, there were no VA medical facilities feasibly available and an attempt to use them beforehand was made.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for payment or reimbursement for unauthorized medical expenses for emergency room services at Florida Hospital Altamonte on January 26, 2013, has been met.  38 U.S.C.A. §§ 1703(a), 1728, 5107 (West 2014); 38 C.F.R. §§ 17.52(a), 17.120 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.54 (2014); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.

The law provides that, in connection with its statutory obligation to provide medical services to appellant, VA may contract for private hospital care in certain limited circumstances, including cases where a medical emergency exists.  Pursuant to 38 U.S.C.A. § 1703(a) (West 2014), "When [VA] facilities are not capable of furnishing . . . the care or services required, the Secretary, as authorized in [38 U.S.C.A. § 1710 ], may contract with non-Department facilities in order to furnish" certain care, including: "[h]ospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility."  38 U.S.C.A. § 1703(a)(3) (West 2014); 38 C.F.R. § 17.52 (2014).  The admission of an appellant to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 (2014); see Malone v. Gober, 10 Vet. App. 539, 541 (1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2014).

In the present case, the Veteran claims that payment or reimbursement is warranted for expenses incurred during an emergency room visit to the Florida Hospital Altamonte on January 26, 2013.  The evidence does not show that the Veteran sought and obtained prior proper authorization for VA payment of the private medical expenses or contacted VA within 72 hours of the initial care at PCMC.  Of note, he did seek treatment for the same condition January 7, 2013.  At that time, he sought treatment for chronic pain to the neck and lower back.  He was prescribed hydrocodone for pain.  Nonetheless, as he did not contact VA within 72 hours of his hospital visit, the Board must conclude that prior authorization for the private medical treatment received was not obtained pursuant to 38 C.F.R. § 17.54 (2014), and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703 (West 2014).

When a Veteran receives treatment at a non-VA facility without prior authorization, the law provides two related, but independent avenues for obtaining payment or reimbursement for medical expenses, 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728.  Notably, reimbursement under 38 U.S.C.A. § 1725 is not allowed if the Veteran is eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  See 38 C.F.R. § 17.1002(i) (2014).  As explained below, the Board finds that the Veteran is eligible for payment or reimbursement under 38 U.S.C.A. § 1728 

Under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120, VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities where: (a) treatment was for (1) an adjudicated service-connected disability; (2) a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability; (3) any disability of a Veteran who is permanently and totally disabled as a result of a service-connected disability; (4) for any illness, injury or dental disability in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31; and (b) such treatment was rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  See 38 U.S.C.A. § 1728 (West 2014); 38 C.F.R. §§ 17.52, 17.120 (2014).

Here, the Veteran's treatment was for a non-service connected disability; however, at the time of the treatment in question, he was (and still is) service connected for psychosis at a 100 percent disability rating.  As such the Board has determined that he is entitled to payment or reimbursement under 38 U.S.C.A. § 1728(a).  

Section 1728(c) explains "emergency treatment" has the meaning given to such term in section 1725(f)(1).  Section 1725(f)(1) reads as follows:

(1) The term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary-

(A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable;

(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and

(C) until--

(i) such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or

(ii) such time as a Department facility or other Federal facility accepts such transfer if--

(I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and

(II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.

See 38 U.S.C.A. §§ 1725(f)(1), 1728 (West 2014).  The criteria under 38 U.S.C.A. § 1725(f)(1) are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

The VA Medical Center explained that the Veteran's complaints as related on January 26, 2013, did not amount to an emergency condition and that he could have gone to a regular VA facility for treatment of his condition.  Thus, the crux is whether the treatment (or the need for said treatment) was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and whether a VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  See 38 U.S.C.A. § 1728 (West 2014); 38 C.F.R. § 17.120(b), (c) (2014).

The prudent layperson standard is met if an emergency medical condition manifests itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.120(b) 

The Court has held that both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a "medical emergency."  That is, VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent.  Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).  The Court has noted that when weighing the totality of the circumstances to determine whether a prudent layperson would consider the situation emergent, the Board may consider objective evidence.  Similarly, the Board may consider evidence regarding whether the treatment ultimately rendered was for an emergent condition.  Id. at 265-66.

Here, the Board has considered the totality of circumstances present at the time the Veteran received treatment on January 26, 2013 at Florida Hospital Altamonte in its analysis of whether a prudent layperson would reasonably expect that his condition was such that delay in seeking treatment would be hazardous to his health or life.  See Swinney, 23 Vet. App. at 264.  For the reasons set forth below, the Board finds that payment or reimbursement is warranted for the care provided by January 26, 2013 at Florida Hospital Altamonte.  

Preliminarily, the Board notes that the Veteran submitted a statement indicating that he did call the VAMC Orlando on January 23, 2013.  Treatment notes from this day confirm that the Veteran called and stated that he had a fever of 101.6 and a severe headache that had been ongoing for two days.  He requested an appointment with his primary care physician at this time.  He was told take Tylenol for fever and aches.  He was further instructed to call back after 24-48 hours, if symptoms continued.  The category of urgency was "semi-urgent."  Later that day, a VA telephone encounter note reports that the Veteran was called and his primary care physician's message was reiterated to the Veteran.  

A treatment note from January 26, 2013, states the Veteran called back on Saturday with continued symptoms.  He was read the disclaimer that the call was not authorization for VA payment for emergency treatment.  Veteran verbalized understanding.  This note reflects that the concern was "subarachnoid hemorrhage" and the recommendation was "urgent."  The nurse instructed the Veteran to go to the nearest Emergency room.  

A review of the evidence of record revealed multiple factors, which indicate that the Veteran's condition was of such a nature that a prudent layperson would have reasonably expected that delay in seeking medical attention, would have been hazardous to life or health.  The Veteran reported having symptoms fever and a severe headache.  He attempted to reach out to the VA for treatment on two separate occasions.  After persistent symptoms of 5 days, he was told to go to the emergency room.  

In contrast to the Veteran's contentions, VA statements dated March 2013 and August 2013 concluded that the treatment received by the Veteran was for a non-emergent condition.  However, the determining factor for reimbursement purposes is not whether the Veteran in fact had an emergency condition, but whether the Veteran had a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  While the diagnosis of tension headache, was not an emergency condition, the Board finds that from the perspective of the Veteran, a prudent layperson at the time the event would have reasonably believed that a medical emergency was taking place.  On this point, the Board finds the Veteran's actions and the directions he was given to be most compelling.  The Veteran called the advice line on two separate occasions.  First, he was told to take Tylenol and call back two days later of the symptoms persisted.  The second time he was told to report the emergency room, due the persistent fever and severe head pain.  The Board finds the Veteran's contentions herein to be credible, and therefore finds it reasonable that the Veteran, or any prudent layperson, would have considered delay in treatment hazardous to their health.

With respect to the issue of whether VA facilities were feasibly available, the Board has considered the Veteran's report the VAMC was closed on Saturday and the advice line instructed him to go to the hospital.  

Giving the Veteran the benefit of the doubt and resolving all doubt in his favor, the Board finds that the Veteran's condition on January 26, 2013, was such that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. Further, a VA facility was not open at the time of his emergency and he reasonably sought assistance from VA prior to going to the hospital.  Having met all the requirements for medical expense payment or reimbursement under 38 U.S.C.A. § 1728, the Veteran is entitled to payment or reimbursement for the cost of medical treatment provided at Florida Hospital Altamonte on January 26, 2013.  Therefore, this claim is granted.

Duty to Notify and Assist 

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

Payment or reimbursement of unauthorized medical expenses incurred in connection with medical treatment at Florida Hospital Altamonte on January 26, 2013 is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


